PER CURIAM.
This is an appeal from an order modifying a final judgment of divorce by allowing the husband to substitute a less expensive insurance policy for the one provided in the final judgment. The final judgment was based upon an agreement between the parties.
On this appeal appellant wife argues that the court based its decision upon improperly admitted evidence which was in violation of the parole evidence rule. The post-decretal order is affirmed upon the authority of the rule stated in Royal American Rlty., Inc. v. Bank of Palm Beach & Tr. Co., Fla.App.1968, 215 So.2d 336.
An additional point presented is directed to the denial of the wife’s petition for an increase in child support. We find no abuse of discretion demonstrated. Ludacer v. Ludacer, Fla.App.1968, 211 So.2d 64.
Affirmed.